DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020, has been entered.
Claims 14-19 and 23-27 are currently pending in the application.  Claims 20-22 have been cancelled.  All previous rejections of claims 20-22 have been withdrawn in view of the cancellation of claims 20-22.  The previous 102 rejections over Krammer et al. have been withdrawn in view of applicant’s claim amendments.



Claim Objections

Claim 19 is objected to because of the following informalities:  line 4, delete the second occurrence of “Citrus Red No. 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (US 2010/0233102)
Regarding claims 14, 15 and 26, Krammer et al. teach a method of making a food product (e.g., fruit gums) comprising adding phloretin (i.e., a compound of formula I) to a colored food product (Example 22).  The amount of phloretin in the fruit gum product of Krammer et al. is 50 ppm, which is considered to touch and thereby render obvious the claimed “about 45 ppm.”  Additionally, Krammer et al. teach the compound of formula (I), which includes phloretin, is present in compositions at 0.1 ppm to 150 ppm [0072, 0122-0130].  This range encompasses the claimed range.  Therefore, where Krammer et al. teach the same compound as claimed in a colored food product, and in amounts that encompass the claimed range, the addition of the phloretin to a colored food product would necessarily stabilize the color as recited in claim 14, decrease color instability as recited in claim 15, and be in an effective amount to stabilize the color, decrease color instability or color fading in a colored food product as recited in claim 26.  Where the claims are to a “method for stabilizing color” or a “method for decreasing color instability or color fading,” these are considered statements of intended use and are not considered to provide a patentable distinction over Krammer where the same compound is added to colored food products in amounts as claimed.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Where claims 14, 15 and 26 recite “for a period of at least 7 days” for the length of time the color is to be stabilized, this does not change the active method step of “adding a compound of formula (I) or a derivative or salt thereof to a colored beverage 
Regarding claim 17, while Krammer et al. don’t specify the source of the red and yellow colorants in the fruit gums, given that “naturally derived color or a synthetic equivalent of the naturally derived color or a synthetic color” would encompass any red and/or yellow colorant, claim 17 is considered to be met by the teachings of Krammer et al.
Regarding claim 27, where Krammer et al. teach phloretin in the compositions in a range from 0.1 to 150 ppm as set forth above with regard to claim 14, this range encompasses and thereby renders obvious the claimed range.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (US 2010/0233102) in view of Glassberg et al. (US 2004/0253350).
Krammer et al. teach a method of adding phloretin and colorants to food products as detailed above with regard to claims 14 and 17.  
Krammer et al. teach red and yellow colorants in the fruit gum (Example 22) but are silent as to the source of the colorants.  
Glassberg et al. teach that red and yellow colorants, including both natural and artificial colorants (e.g., Red. Nos 2, 3, and 28 and Yellow No. 6 and 10, paprika, turmeric, caramel) as known food coloring agents to be utilized to impart color to 
Therefore, it would have been obvious to have utilized any of the red and/or yellow natural and FD&C colorants in claims 18 and 19 in order to impart the desired color to the resultant food product.  This would have required no more than routine experimentation, as applicant is claiming known colorants, and would have been expected to have provided the predictable result of a colored gelled product.

Claims 16, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (US 2010/0233102) in view of Fullmer et al. (US 6,635,293).
Krammer et al. teaches methods as detailed above with regard to claim 14.  Krammer et al. teach adding phloretin to food products, along with carotene (Example 18), as well as red and yellow colorants (Example 22).
Krammer et al. are silent as to the presence of ascorbic acid. 
Fullmer et al. teach stabilized carotenoid colorant solutions.  Ascorbic acid is taught as an antioxidant to preserve the color of the carotenoid (col. 3 lines 24-29).  The antioxidants are taught to be added at about 0.01 to 0.1 percent by weight, based on the weight of the carotenoid (col. 5 lines 44-46), and the carotenoids are taught to be added to food or beverage products between 0.1 mg and 5 mg/serving (col. 3 lines 41-47).  Additionally, samples are prepared with ascorbic acid at 0.040% (400 ppm) based on the weight of the composition (Table 1).
Therefore, where Krammer et al. teach the addition of carotenoids to color foodstuffs, and where Fullmer et al. teach the inclusion of ascorbic acid with carotenoids 
Regarding the amounts of ascorbic acid, where Fullmer et al. teach a range for the amount of carotenoid and antioxidant, these amounts overlap the claimed amounts.  Further, given that ascorbic acid is known to function as an antioxidant, one of ordinary skill would have been able to have determined the amount of ascorbic acid to add through no more than routine experimentation in order to impart the desired stability to the carotenoid.

Response to Arguments

Applicant’s arguments filed November 27, 2020, have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 102 § (a)(1), Applicant argues that the applied prior art does teach a range of phloretin as claimed (Remarks, pp. 6-7).
The previous 102(a)(1) rejection over Krammer et al. has been withdrawn in view of applicant’s claim amendments.  However, given the general range of phloretin content as taught by Krammer et al. continues to encompass the claimed ranges, a rejection over Krammer et al. under 35 U.S.C. 103 is set forth above.  
It remains that, where the prior art teaches a method of adding a compound as claimed to colored foodstuffs, any color stabilization will be present in the products of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Regarding the rejections under 35 U.S.C. 103, Applicant presents no additional arguments regarding the Panhorst or Fullmer references (Remarks, p. 7).
The arguments directed to Krammer et al. were not persuasive as set forth above.  Therefore, all claims continue to be rejected over prior art as set forth in the rejections above.  The Panhorst reference has been withdrawn.
Applicant refers the examiner to a Declaration under 37 C.F.R. § 1.132 enclosed with the response (Remarks, pp. 7-8).  However, the examiner finds no declaration filed with the response dated November 27, 2020.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791